 INDUSTRIAL SECURITY SERVICESIndustrialSecurity ServicesCorporationandJimmieR.WoodardandNancyHall.Cases 23-CA-9232(E) and 23-CA-9233(E)June 29, 1988DECISION AND ORDERBY CHAIRMANSTEPHENS AND MEMBERSJOHANSEN AND BABSONOn April 1, 1987, Administrative Law JudgeDavid L. Evans issued the attached second supple-mental decision.The Applicant filed exceptionsand the General Counsel filed an answering brief.The National LaborRelationsBoard has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the secondsupplemen-taldecision and the record in light of the excep-tionsand brief and has decided to affirm thejudge's rulings, findings, and conclusions 1 and toadopt the recommended Order.We agree with the judge that the net worthstatementsubmitted by the Applicant's accountantrelies on the sameunattested to and unaudited fi-nancialstatements previously considered and previ-ously found deficient by the Board-in the originalOrderremandingthis proceeding to the judge re-ported at 272 NLRB 1083 (1984).2 Furthermore,we also find that the three affidavits of MerrillGregory, the Applicant's administrativeassistant,do not provide the requisite evidence of the Appli-cant'snet worth. Gregory has stated in his affida-vits that he has reviewed the net worth statementprepared by the accountant and has concluded thatitaccurately states theApplicant'snetworth.However, Gregory did not explicitly declare thathe prepared or reviewed any of the businessrecords supporting the financialstatementsuppliedto the accountant or how otherwise he knows thatthe accountant's networthstatementisaccurate.1In affirming the judge's second supplemental decision,we do not relyon the judge's opinion that the accountant's useof theterm "general ac-counting principlesof certifiedpublic accountants" seemingly indicates alower standardof accuracythan the term"generally acceptedaccountingprinciples."2The key factor here,as emphasizedby thejudge,is that theaccount-ant's January 21,1987 affidavit states, in essence,that he applied his pro-fessional expertiseonly tothe extentof verifyingthe summary arithmeticcontained in the financial statement preparedby the Applicant. As theaccountant had previously stated in hisJuly 29,1983 letterto the Appli-cant,he did not examineany of theunderlying business records andtherefore he refrained from expressing his professional opinion as to theaccuracy of the financialstatement"taken as a whole."This procedure isin sharp contrast to that employed inAmericanPacific Concrete Pipe Co.v.NLRB,788 F.2d 586 (9th Cit. 1986), one of the two cases relied on byour dissenting colleague.Therethe financial statement itself was preparedin accordance with"generally accepted accounting principles" and thuswas based on the accountant's professional opinion that the statement wasaccurate.InD'Amico v. ShipbuildingWorkers,630 F.Supp.919 (D.Md.1986), there is no indicationby the court thatthe claim of eligibility wasnot based on the accountant's personal knowledge.459We note that pursuant to Federal Rule of Evidence901(a), evidence must be authenticated, and thatFederal Rule of Evidence 901(b)(1) permits authen-tication through the testimony of a witness withfirsthand knowledge. As Gregory has not claimedsuch knowledge, his affidavits are not admissible toprove that the statementisanaccurate indicationof the Applicant's net worth.3 By contrast, underthose rules,Gregory's affidavits concerning em-ployee complementareadmissible to establish thattheApplicant had fewer than 500 employees.Gregory has averred in his affidavits that the em-ployee complement statement, which was preparedunder his supervision and direction, was compiledfrom business records and documents and that hehas personal knowledge concerning the contents ofthose documents. Accordingly, while the Applicanthas established that it has fewer than 500 employ-ees,we conclude that the Applicant has failed tosubmit probative evidence of its net worth and itsEqual Access to Justice Act (EAJA) application,therefore, must fail.We recognize that this result may appear harsh.It should not be interpreted as meaning that everyapplicant for an award under EAJA must incur theexpense of securing an audited statement of itsrecords in order to satisfy EAJA's eligibility re-quirements. It should be read to mean, however,that an applicant must submit accurate and proper-ly authenticated evidence of its net worth in orderto satisfy the burden of eligibility that Congress hasimposed.As the Applicant has failed to submitsuch evidence, we shall dismiss the application.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the application of the Appli-cant,IndustrialSecurityServicesCorporation,Houston, Texas, for an award under the EqualAccess to Justice Act is dismissed.MEMBER BABSON,dissenting.Iwould find that the Applicant is eligible underEAJA and would therefore reach the merits of theApplicant's entitlementto an EAJA award. TheApplicant has submitted the sworn affidavit of itscertified public accountant who states that he hasprepared the attachedstatementof the Applicant'snet worth in accordance with "generalaccountingprinciples of certified public accountants." Thatstatement indicatesthat the Applicant's net worthsOur dissenting colleague stressesGregory'sstatement that he has"personal"knowledge of the Applicant's "financial status."However,Gregory doesnot statehow heacquired that knowledge or what ismeant by "financial status," a less exact term than"net worth."289 NLRB No. 53 460DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDiswell below the statutory amount that a partymust satisfy in order to be eligible for an EAJAaward. Now read in conjunction with the affidavitsof Merrill Gregory,' the Applicant's administrativeassistantwho, as the judge notes, has "personalknowledge of [the Applicant's] operations [and] fi-nancial status," the networthstatement providessufficient evidence that the Applicant satisfies theEAJA net worth requirement. See generallyD'Amico v. Shipbuilding Workers,630 F.Supp. 919,922 (D.Md. 1986);American Pacific Concrete PipeCo. v.NLRB,788 F.2d 586, 591 (9th Cir. 1986).2Furthermore,I agreewith the judge that the Ap-plicant's detailed statement reflecting the numberof employees it had on the relevant date satisfiesthe other jurisdictional requirement that an appli-cantmustmeet.Consequently, notwithstandingwhatever prudence guided the Board in its earlierdeliberations in this matter, I find that the Appli-cant has now met its burden of establishing eligibil-ityunder EAJA. In my view, the evidentiaryburden imposed on this applicant by my colleaguesis inconsistent with the intent of Congress in enact-ing EAJA andinconsistentwith the above courtdecisions that found similar documentary evidencesubmitted by EAJA applicants to be sufficient. Ac-cordingly, I respectfully dissent.iTheaffidavitsof Gregorywere submitted with the Applicant's initialand various supplemental applications for an award of attorneys'fees andexpenses.All the affidavits state that in his capacity as the Applicant'sadministrative assistant,Gregory has"personal knowledge of the oper-ations, financial status,and work force" of the Applicant. Gregory hasalso averred in his most recent affidavit that he has reviewed the finan-cial statement prepared by the accountant and "know[s] that it is a trueand accurate statement of the totalnet worth" of the Applicant.2 InShipbuildingWorkers,the applicant submitted the affidavit of theindividual who performed its accounting services, which averred that theapplicant satisfied the net worth requirementRejecting the argumentthat the applicant should have submitted a balance sheet showing its networth,the court concluded that"an applicant's affidavit which indicateseligibility should be sufficient to meet the applicant's burden,absent someat least minimally factually supported argument by the government thatthe applicant is not eligible"ShipbuildingWorkers,630 F.Supp at 922By requiringGregory toprove"how otherwise he knows that the ac-countant's networthstatement is accurate"and "how he acquiredknowledge"of the Applicant's financial status when the General Counselhas faded to present at least some minimally factually supported argu-ment that the Applicant is not eligible,my colleagues have imposed thetype of requirements that the court rejected inShipbuildingWorkers.Further,the Ninth trircuitinAmerica PacificConcrete Pipedeterminedthat the applicant had satisfied its net worth eligibility by submitting afinancial statement that was prepared"in accordance with general ac-counting principles"and that showed a net worth below the statutoryceiling I find unpersuasive my collegues' argument that the procedureused by the accountant in the present case stands in "sharp contrast" tothat employed by the individual who prepared the financial statement inAmericanPacificConcretePipeThe court's opinion in that case is devoidof any further description of that accountant's procedure other than thatthe balance sheet prepared included an allowance for depreciationTamara J. Gant,Esq.,for the General Counsel.A.MartinWickliff,Jr. (Mayor,Day & Caldwell),of Hous-ton, Texas,for the Applicant.SECOND SUPPLEMENTAL DECISIONEqual Access to Justice ActDAVID L. EVANS, Administrative Law Judge. On 30September 1985, by unpublished Order of that date, theBoard,for the secondtime,remandedthismatter to mefor the purpose of receiving new evidenceconcerningApplicant's eligibility for any awardof fees and expensesunder the Equal Access to Justice Act (EAJA) and forthe further purpose ofconsidering,under EAJA, Appli-cant's petition for fees andexpenses incurredfollowingmy supplementaldecisionissued11June 1984. TheBoard further ordered thatI issue thissecondsupple-mental decisionsetting forth findingsand conclusions onthese issues.On 26 January 1987, Applicant filed its second supple-mental applicationfor award of fees and expenses. Con-tained therein is certaininformation purporting to estab-lishApplicant's eligibilityunder EAJA and further con-taining a statementof fees andexpensesas provided forin the Board'sOrder. The General Counsel filed no re-sponse tothis submission.Eligibility of ApplicantThe underlying complaint was filed on 17 May 1983;therefore,the eligibility standards for an award underEAJA are determined by 5 U.S.C. § 504 (1982); to wit,Applicant must have had at that date a net worth thatdid not exceed$5 million,and it must have employed nomore than 500 employees.1.Employee complementAttached to the second supplemental application is theaffidavit ofM. V. Gregory, Applicant's administrativeassistant.Gregory testified that in his capacity as admin-istrative assistant he had personal knowledge of "the op-erations, financial status and work for of Applicant."Gregory further testified that thebusinessrecords anddocumentsof Applicantare under his "jurisdiction andcontrol."Gregory testified that compilations submittedwith his affidavit are based on such company records ofwhich he had personal knowledge,and he knows suchcompilations to be accurate. The compilations reflectthat Applicant, in its business of providing security serv-ices in Harris and surrounding Texas counties,employedduring the month of May 1983, a total of 423 employees.The compilation also details the job descriptions and lo-cations of these employees during the relevant period.Therefore,Applicant has produced probative, firsthandevidence that during the relevant period it employed nomore than 500 employees.2.Net worthIn its"OrderReopeningRecord andRemanding Pro-ceeding for Further Hearing," dated 8 November 1984,1the Board reviewed an exhibit of net worth that hadbeen submitted by Applicant. The exhibitcontained abalance sheet, which,on its face,purported to reflect1272 NLRB 1083 INDUSTRIAL SECURITY SERVICESApplicant's financial condition as of 31 March 1983. TheBoard found that the exhibit was not of probative valuebecause it was not attested to by Applicant's accountantor any otherresponsible managementofficial. The Boardnoted that a letter from Applicant's accoutant, Russell G.Davis,indicated that the financial statements submittedwere prepared by Applicant'smanagementand that theaccounting firm merely reviewed them in a fashion thatwas "substantially less in scope than an exmaination inaccordance with the generally accepted auditing stand-ards." Finding this inadequate the Board remanded thecase "for a hearing for the limited purpose of receivingnew evidence with respect to the issue of Applicant's eli-gibility for an award of fees and expenses under theEqual Access To Justice Act."On 16 January 1985, counsel for the General Counselsubmitted a "Motion to Withdraw Portion of Answerand for Reconsideration." In the motion the GeneralCounsel acknowledged that, on inspection of documenta-ry evidence submitted to the General Counsel after theBoard's 8 November 1984 remand, the General Counselwas satisfied that Applicant was eligible for relief underEAJA, and the General Counsel further moved toamend her previously submitted answer denying such eli-gibility.On 29 January 1985, by order of that date, I grantedthe motion and resubmitted the matter to the Board forits consideration of the matter on the merits.In its 30 September 1985 "Supplemental Order Re-opening and Remanding Proceeding," the Board noted:While the General Counsel may now be satisfiedthatApplicant meets the EAJArequirements,wecannot decide this jurisdictional question based onan undocumented, off-the-record exchange of infor-mation by the parties. Based on the documentaryevidence now before us, we are unable to ascertainwhether Applicant has adequately establishedits eli-gibility for an award. Until this threshold question isresolved, we cannot determine the merits of the ap-plication.The Board therefore ordered that the record be re-opened "for the purpose of receiving new evidence con-cerning Applicant's eligibility for an award of fees andexpensesunder the Equal Access To Justice Act" andfurther ordered me to consider the petition for Appli-cant's fees andexpensesincurred following my decisionof 11 June 1984.On 26 January 1987, Applicant submitted its "SecondSupplementalApplication for Award of Fees and Ex-pensesunder the Equal Access To Justice Act." Asnoted above, in this supplemental application Applicantsubmitted a detailedstatementof employee complementby one having personal, firsthand knowledge on thatissue,M. V. Gregory. However, regarding the networth and issue, Applicant submitted no such evidence.Applicant submitted an affidavit, dated 21 January1987 by accountant Davis, the substantive paragraph ofwhich states:The attached financial information (Exhibit 2A),showing total assets of One Million Seven Hundred461Seventy-nine Thousand Seven Hundred Ninety-twoand 00/100 Dollars ($1,779,792.00) and total liabil-itiesof Two Hundred Sixty-nine Thousand Nineand 00/100 Dollars ($269,009.00) as of May 21,1983 was developed from the financial statements ofIndustrial Security Services Corporation. The at-tached Exhibit 2A also shows a total equity of OneMillionFourHundredEighty-threeThousandSevenHundred Eight-three and 00/100 Dollars($1,483,783.00), representing a net worth of OneMillionFourHundredEighty-threeThousandSeven Hundred Eighty-three and 00/100 Dollars($1,483,783.00).This net worth statement was ar-rived at by me in accordance with general account-ing principles of certified public accountants.The attached document "Exhibit 2A" is a letter to Ap-plicant over the signature of Davis. The letter states:RE: Our review report dated July 29, 1983, on yourunaudited financial statements as of May 31, 1983FINANCIAL INFORMATION.The followinginformationis extracted from ref-erence unauditedfinancialstatements:Totalassets$1,779,792Total liabilities296,009Total equity1,483,783The "reference unaudited financial statements" to whichDavis here refers are apparently the same unverifiedstatementspreviously submitted, and rejected, by theBoard in its original decision.Obviously, Applicant has submitted no additional in-formation by virtue of Davis' above-quoted affidavit andits"Exhibit 2A." The above-quoted affidavit of Davisdoes no more than state a simple proposition of subtract-ing and calls the result Applicant's "net worth." Davisdid not state that he had reviewed Applicant's records,which demonstrate Applicant's May 1983 net worth; hetestified only that he had reviewed unidentified "refer-ence unaudited financial statements," and, accepting theaccuracy thereof, a net worth can be computed by sub-tracting represented liabilities from represented assets.Perhaps the person who compiled the unidentified "ref-erence unaudited financial statements" and submittedthem to Davis has (or had) first-hand knowledge of whatApplicant's records reflect, but that person's testimonyhas not been produced despite the opportunity given Ap-plicant by the Board. In summary, the unattested infor-mation on which Davis relies is no more probative thanthe unattested balance sheets, and Davis' review thereof,which were previously found to be inadequate by theBoard.2 Therefore, I find and conclude that Applicant,2Applicant's second supplemental application represents that Davis' 21January 1987 affidavit"states, on his personal knowledge,the net worthof Applicant, as of May, 1983 " Davis' affidavit states no such thing, butthe representation, like Gregory's affidavit on the issue of employee com-plement, demonstrates that Applicant knows what character of evidencethe Board requiresNote further that in the 21 January 1987 affidavitContinued 462DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDalthough given ample opportunity to do so, has failed toOn these findings of fact and conclusions of law andprove a net worth of less than $5 million and, according-on the entire record, I issue the following recommend-ly,has failed to prove that it is entitled to any awarded3under the Equal Access to Justice Act.ORDERIt is recommended that the applcation of Industrial Se-curity Services Corporation, for an award under theEqual Access to Justice Act be denied.Davis eschews the term of art"generally accepted accounting pnnci-9 If no exceptions are filed asprovided by Sec 102 46of the Board'splea," although that term was employed in his originalaffidavitsubmittedRules and Regulations, the findings,conclusions, and recommendedto, and found inadequateby, the Board. Thistime Davis calls hisprocessOrdershall, asprovidedin Sec.102.48 of theRules,be adopted by theof subtraction"general accounting principlesof certified publicaccount-Board and all objections to them shall be deemed waived for all pur-ants," a seemingly lower standardof accuracyposes